Name: 74/566/EEC: Commission Decision of 6 November 1974 empowering a Member of the Commission to take measures provided under Article 2 of Council Regulation (EEC) No 1410/74 of 4 June 1974 on the tariff treatment applicable to goods imported for free circulation in the event of disasters occurring in the territory of one or more Member States
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-11-20

 Avis juridique important|31974D056674/566/EEC: Commission Decision of 6 November 1974 empowering a Member of the Commission to take measures provided under Article 2 of Council Regulation (EEC) No 1410/74 of 4 June 1974 on the tariff treatment applicable to goods imported for free circulation in the event of disasters occurring in the territory of one or more Member States Official Journal L 309 , 20/11/1974 P. 0021 - 0021 Greek special edition: Chapter 02 Volume 1 P. 0255 ++++COMMISSION DECISION OF 6 NOVEMBER 1974 EMPOWERING A MEMBER OF THE COMMISSION TO TAKE THE MEASURES PROVIDED UNDER ARTICLE 2 OF COUNCIL REGULATION ( EEC ) NO 1410/74 ON THE TARIFF TREATMENT APPLICABLE TO GOODS IMPORTED FOR FREE CIRCULATION IN THE EVENT OF DISASTERS OCCURRING IN THE TERRITORY OF ONE OR MORE MEMBER STATES ( 74/566/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE PROVISIONAL RULES OF PROCEDURE OF THE COMMISSION OF 6 JUNE 1967 , AS LAST AMENDED BY THE DECISION OF 6 JANUARY 1973 ; WHEREAS COUNCIL REGULATION ( EEC ) NO 1410/74 OF 4 JUNE 1974 PROVIDES IN ARTICLE 2 THAT THE TARIFF TREATMENT APPLICABLE TO GOODS IMPORTED FOR FREE CIRCULATION IN THE EVENT OF A DISASTER OCCURRING IN THE TERRITORY OF ONE OR MORE MEMBER STATES SHALL BE SUBJECT TO A DECISION OF THE COMMISSION ; WHEREAS THE DECISIONS TO BE TAKEN IN THIS REGARD MUST BE ADOPTED IN THE SHORTEST POSSIBLE TIME ; WHEREAS TO THIS END IT IS APPROPRIATE TO EMPOWER THE MEMBER OF THE COMMISSION RESPONSIBLE FOR THE ADMINISTRATION OF THE CUSTOMS UNION TO ADOPT THE DECISIONS NECESSARY , OR IN THE EVENT THAT HE BE PREVENTED FROM DOING SO , ANOTHER MEMBER OF THE COMMISSION ACTING IN THE NAME AND UNDER THE RESPONSIBILITY OF THE COMMISSION ; WHEREAS THE ENABLING POWER WILL BE EXERCISED UNDER SUPERVISION BY THE COMMISSION AND WHEREAS THE DECISIONS IN QUESTION WILL BE ADOPTED IN ACCORDANCE WITH THE PROVISIONS APPLICABLE AND OF THE GENERAL GUIDELINES GIVEN BY THE COMMISSION WHEN ADOPTING THIS DECISION , AND OF ANY ADDITIONAL GUIDELINES WHICH MAY BE GIVEN IN THE FUTURE ; WHEREAS A REPORT OF EACH OCCASION THAT THE ENABLING POWER IS USED WILL BE PRESENTED TO THE COMMISSION ; WHEREAS THE EXISTENCE OF THE ENABLING POWER CANNOT PREVENT THE COMMISSION FROM TAKING A DECISION IN COLLEGE IN ANY CASE THAT IT THINKS FIT , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . THE MEMBER OF THE COMMISSION RESPONSIBLE FOR THE ADMINISTRATION OF THE CUSTOMS UNION IS HEREBY EMPOWERED TO ADOPT , IN ACCORDANCE WITH THE GUIDELINES GIVEN BY THE COMMISSION , THE DECISIONS REFERRED TO IN ARTICLE 2 ( 1 ) OF COUNCIL REGULATION ( EEC ) NO 1410/74 . IN THE ABSENCE OF THE MEMBER OF THE COMMISSION RESPONSIBLE FOR THE ADMINISTRATION OF THE CUSTOMS UNION , SUCH DECISIONS MAY BE ADOPTED BY ANOTHER MEMBER OF THE COMMISSION . 2 . THE MEMBER OF THE COMMISSION EMPOWERED BY VIRTUE OF PARAGRAPH 1 SHALL ACT IN THE NAME AND UNDER THE RESPONSIBILITY OF THE COMMISSION . A REPORT MUST BE MADE TO THE COMMISSION OF EACH DECISION TAKEN . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 1 DECEMBER 1974 . DONE AT BRUSSELS , 6 NOVEMBER 1974 FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI